DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:  Closest available prior art does not teach or render obvious combination of the limitation “an aperture layer comprising a plurality of apertures coincident with a focal plane of the bulk receiver optic and separated from each other by optically non-transparent stop regions, and a plurality of micro-optic receiver channels, wherein each micro-optic channel in the plurality of micro-optic receiver channels includes an aperture from the plurality of apertures, an optical filter positioned along a path of light from the bulk receiver optic and axially aligned with the aperture and configured to allow a narrow band of radiation including the operating wavelength pass through the filter while blocking radiation outside the narrow band, and a photosensor responsive to incident photons passed through the aperture and through the filter;” with the rest of the claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645